DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a nozzle channel branches off” in line 2. This is indefinite since proper antecedent basis for nozzle channel has been set forth in claim 1.
Claim 12 recites the limitation "the at least two nozzle channels" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected due to its dependency on rejected claim 10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US20150367429) in view of Brunner (US20180133809) and Wang (US20150328696).
Regarding claim 1, Pearce teaches a cutting tool comprising: a tool body on which cutting edges (128) are provided (See Fig. 1) and a coolant supply channel (6) extends helically (See. Fig. 1 depicting the supply channel 120 extending helically). However, Pearce fails to specifically teach wherein a coolant supply chamber is provided on a machine-side end of the tool body, from which a coolant supply channel extends fluidically, wherein a nozzle channel branches off fluidically from the coolant supply channel and extends inside the tool body, wherein the nozzle channel is configured to conduct coolant onto the cutting edge, and wherein a flow cross-section of the coolant supply channel is reduced in one flow direction and the coolant supply channel extends helically.
Brunner teaches wherein a coolant supply chamber (36) is provided on a machine-side end of the tool body (10) (See Fig. 4 depicting the coolant supply chamber), from which a coolant supply channel (34) extends fluidically, wherein a flow cross-section of the coolant supply channel is reduced in one flow direction (See Fig. 4 depicting the coolant supply channel 34 and paragraph 0056 describing the cross section of the coolant supply channel reducing in one flow direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool body and coolant supply channel of Pearce to have a coolant supply chamber and a cross-section reduced in one flow direction, respectively, as taught by Brunner. Doing so would provide cooling means to the coolant supply channel and influence the pressure of coolant through the tool body (See paragraph 0020).
Wang teaches wherein at least two nozzle channels branches (17) off fluidically from the coolant supply channel (15) and extends inside the tool body (10), perpendicularly from the coolant supply channel (15) (See Fig. 1 and 3 depicting the coolant supply channel, tool body, and nozzle channel branching, and paragraph 0025), wherein the nozzle channel (17) is configured to conduct coolant onto the cutting edge (See Fig. 1 and paragraph 0028)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coolant channels of Pearce to provide nozzle channels along the coolant channel, as taught by Wang. Doing so would provide cooling means to the work interface between the tool and workpiece.
Regarding claim 2, Pearce as modified teaches the cutting tool according to Claim 1, wherein at least two nozzle channels branch off fluidically from the coolant supply channel (See 103 rejection of claim 1 describing the modification in view of Wang, providing nozzle channels branching off from the coolant supply channel).
Regarding claim 4, Pearce as modified teaches the cutting tool according to Claim 1, wherein a plurality of nozzle channels and a plurality of cutting edges are provided and each nozzle channel is associated with a single cutting edge in order to conduct coolant onto the associated cutting edge. See 103 rejection of claim 1 describing the modification in view of Wang, which provides a plurality of nozzle channels extending toward the cutting edges of Pearce. Furthermore, each nozzle extends to a single cutting edge, and does not extend to any other edge.
Regarding claim 5, Pearce as modified teaches the cutting tool according to Claim I, wherein the flow cross-section of the coolant supply channel decreases substantially continuously over the entire extent of the coolant supply channel in the tool body (See 103 rejection of claim 1 describing the modification in view of Brunner, modifying the coolant supply channel to have a cross section decreasing and See Fig. 4 depicting the coolant channel having a cross section decreasing continuously over the entire extent of the coolant supply channel).
	Regarding claim 7, Pearce as modified teaches the cutting tool according to Claim 1, wherein at least two chip guide grooves are provided in the tool body, and the coolant supply channel is arranged circumferentially between the chip guide grooves (See annotated Fig. 3 depicting the coolant supply channel and chip guide grooves arranged circumferentially).

    PNG
    media_image1.png
    633
    631
    media_image1.png
    Greyscale

Annotated Fig. 3 of Pearce (US20150367429)
	Regarding claim 8, Pearce as modified teaches the cutting tool according to Claim 1, wherein the at least one nozzle channel branches off substantially perpendicularly from the coolant supply channel (See 103 rejection of claim 1 describing the modification in view of Wang to provide nozzle channels perpendicular to the coolant supply channel).
	Regarding claim 10, Pearce as modified teaches the cutting tool according to Claim 1, wherein a plurality of coolant supply channels (120) are provided (See Fig. 1 depicting a plurality of coolant supply channel), and wherein a nozzle channel branches off fluidically from each of the coolant supply channels (See 103 rejection of claim 1 describing the modification in view of Wang providing nozzle channels to the coolant supply channels of Pearce).
Regarding claim 12, Pearce as modified teaches the cutting tool according to claim 2, wherein the at least two nozzle channels are spaced apart from one another along a tool body central axis (Pearce as modified would teach the nozzle spaced apart from one another along a tool body as explained in 103 rejection of claim 1 in view of Wang).
Regarding claim 13, Pearce as modified teaches the cutting tool according to Claim 1, wherein the coolant supply channel (120) extends helically around a tool body central axis (See Fig. 1 depicting the coolant supply channel 120 extending helically).
Regarding claim 15, Pearce as modified teaches the cutting tool according to Claim 10, wherein all coolant supply channels extend substantially parallel (See Fig. 1 depicting the coolant supply channels 120 extending parallel).
Regarding claim 16, Pearce as modified teaches the cutting tool according to Claim 1, wherein the cutting tool is a milling tool (110) (See paragraph 0015 describing the cutting tool as a milling tool).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US20150367429) in view of Brunner (US20180133809) and Wang (US20150328696) as applied to claim 1 above, and further in view of Kachler (US20180065196). 
Regarding claim 3, Pearce as modified teaches the cutting tool according of Claim 1, However, Pearce as modified fails to specifically teach wherein the at least one cutting edge is provided on a cutting insert which is attached to the tool body.
 Kachler teaches wherein the at the cutting edge (38) is provided on a cutting insert (22) which is attached to the tool body (24) (See Fig. 1 and paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce’s cutting edge to be provided on a cutting insert, as taught by Kachler. Doing so would allow for each insert with a cutting edge to be replaced when necessary.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US20150367429) in view of Brunner (US20180133809) and Wang (US20150328696) as applied to claim 1 above, and further in view of Hoffer (US20150273589).
Regarding claim 9 and 14, Pearce as modified teaches the cutting tool according to Claim 1. However, Pearce as modified fails to specifically teach wherein an opening-side end cross section of the nozzle channel is substantially slot-shaped and wherein a slot longitudinal axis extends substantially parallel to the associated cutting edge.
 Hoffer teaches wherein an opening-side end cross- section of the nozzle channel (34) is substantially slot-shaped and wherein a slot longitudinal axis extends substantially parallel to the associated cutting edge (16a) (See Fig. 1 depicting the opening side of the nozzle channel 34 having a slot shape and arranged longitudinally parallel to the associated cutting edge 16a).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening side of the nozzle channel of Pearce as modified to provide a slot shaped opening side arranged longitudinally parallel to the associated cutting edge, as taught by Hoffer. Doing so would disperse the coolant over a wider surface area along the cutting edge (See paragraph 0014)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (102 rejection of claim 1 with Brunner) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that “There is no teaching or suggestion in Pearce of coolant outlets along the cutting edge of the end mill. Furthermore, one skilled in the art would understand that the helical coolant passages of Pearce are formed through an extrusion process that would not allow for coolant outlets along the tool body’s central axis”. Although Pearce does not teach coolant outlets along the cutting edge of the end mill, Examiner provides Wang as a modification to provide the coolant outlets along the tool body’s axis. Furthermore, Pearce does not provide disclosure discussing the manufacturing process of the tool, and would not affect the modification in view of Wang. 
Applicant further argues that “the distances between the individual nozzle channels are matched to the reduction of the flow cross-section Q of the associated coolant supply channel such that substantially the same pressure prevails at each branch of a nozzle channel from the coolant supply channel”. However, the distances between the individual nozzle channels are not claim.
Regarding Applicants argument, “Brunner discloses a central conical coolant channel”, Examiner is providing Pearce with a modification in view of Brunner. The modification provides Pearce’s coolant supply channel with a chamber, just as Brunner teaches a coolant supply channel (34) with a chamber (36) in order to provide cooling means to the tool-work interface (See Fig. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722